gmNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Summary
This is the Final Office action based on the 16/429941 RCE response (continuation of allowed application 14/053423) filed 02/14/2022.  
Claims 1-3 & 5-8 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 & 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to the independent claim 1 and corresponding dependent
claims, it is unclear as to the ionization process(es) employed within the invention of the
instant claims and how exactly applicant goes about reaching their claimed
mass/charge ratio of 912.4 plus/minus 0.5 or 1059.5 plus/minus .5. It is well known in the art that the mass for thyroglobulin is especially since it is well-

	Mass spectrometry is an analytical technique that can employ ionization, separation, sorting, and/or identification of produced molecular ions from a sample of interest. Therefore, anyone looking to identify a particular chemical, in this case thyroglobulin, is able to inject a sample containing thyroglobulin or digested thyroglobulin into a mass spectrometer in order to identify the sample by its known mass(mass charge), or by a known mass of ions of the fragmented molecule by a specific type of mass spectrometer. 
	Slight differences in the molecular weight occur via changes in charge that are caused by different ionization processes (such as matrix assisted desorption ionization - MALDI, electrospray - ESI, atmospheric pressure ionization — API, electron ionization — El, and chemical ionization) employed for ionizing a sample. In addition, regarding certain ionization processes, it matters whether a “positive” or “negative” ionization mode is used for ionization; i.e. whether a sample is protonated (generally by adding a proton and increasing the normal molecular weight by one) or deprotonated (generally by subtracting a proton and decreasing the normal molecular weight by one) in order to
ionize the sample for identification. 
	Without applicant claiming the type of ionization process they perform for ionization of their claimed invention, it is confusing to one of ordinary skill in the art as to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-3, & 5-8 are rejected under 35 U.S.C. 103(a) as being obvious over ANDERSON in US 20040072251 (and using figures from the patent 7632686-(referred to as’686) for this PGPub as they were corrected when allowed) in view of HOFFMAN in Mass Spectrometry: Principles and Applications, Third Edition. 
With respect to Claim 1, ANDERSON et al. teach of a method for quantitatively determining the amount of target proteins (thyroglobulin, natural protein and peptide, paragraph 0103) in a sample (abstract) in order to monitor changes to associate change 
	HOFFMAN et al. teach of general mass spectrometry principles and applications (title), and of options for using it as an analysis tool (whole paper). More specifically, HOFFMAN et al. teach of using MALDI (which applicant also claims in a dependent claim)(Page 35, last paragraph), and of coupling ESI to HPLC(Page 43, second to last paragraph). HOFFMAN et al. further teach that MALDI spectra include mainly the monocharged molecular species (such as for the thyroglobulin molecule) by protonation in positive ion mode(Page 34, last paragraph). Therefore, it would be obvious to one of ordinary skill in the art to use positive ion mode (as is done in HOFFMAN) to analyze thyroglobulin molecule of ANDERSON due to the known benefits of analyzing large molecules in positive ion modes as is shown in HOFFMAN(Page 34, last paragraphs, and other places throughout HOFFMAN).
With respect to Claim 2, ANDERSON et al. teach of diagnosing thyroid cancer (paragraph 0003).
With respect to Claim 3, ANDERSON et al. teach of using tandem mass spectrometry (MS/MS) (paragraph 0009).
With respect to Claim 5, ANDERSON et al. teach of (ESI-TOF= electrospray ionization, time of flight mass spec) (paragraph 0075).
With respect to Claim 6, ANDERSON et al. teach of using MALDI or matrix assisted  and TOF(paragraph 0017 & 0057 & 0072).

With respect to Claim 8, ANDERSON et al. teach of using a C18 column (paragraph 0126).
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
With respect to the prior art, applicant argues that the art does not teach of detection of fragments at 1059 and 912. With respect to this, first, the examiner would like to point out that due to the laws of physics, and how mass spectrometry works, if it is claimed that a compound is detected, and specifically, that the same compound is detected by two different sources,(for instance thyroglobulin, is detected in both the instant invention and in the prior art references) by the same method, and more specifically when the same detection technique is used in both of the sources to detect the compound, in the instant case by mass spectrometry, the compound will in fact have the same mass/charge ratio in both places(and the same fragment ions thereof), as a material property of the compound. If this is not the case, and the mass charge ratio is different between the sources, then only two things are possible. Either it is in fact a different compound being detected in one place, or different processing methods are being used. Both mass spectrometry in the positive ion mode and trypsin digestion are 
Specifically, ANDERSON et al. teaches of digesting the protein with trypsin (paragraph 0007) in a plasma sample containing thyroglobulin to form peptides. ANDERSON et al. also teach of purifying the peptides (paragraph 0118), ionizing the peptides to produce peptide ions detectable by mass spectrometry (ESI-TOF= electrospray ionization, time of flight mass spec) (paragraph 0075). HOFFMAN et al. teach of using MALDI (which applicant also claims in a dependent claim)(Page 35, last paragraph), and of coupling ESI to HPLC(Page 43, second to last paragraph). HOFFMAN et al. further teach that MALDI spectra include mainly the monocharged molecular species (such as for the thyroglobulin molecule) by protonation in positive ion mode(Page 34, last paragraph).
	Further-in the instant claims, applicant has argued, that they are able to detect thyroglobulin at 1059 and 912 plus or minus .5 m/z due to ionization due to mass spectrometry. It is well known in the art that the mass for thyroglobulin is especially since it is well-known that the mass of thyroglobulin is at about 660 kDa by actual calculation. Since a kDA is 1000 Daltons and 1 Dalton= approximately 1g/mol (the standard unit for measurement in a mass/spec, mass/charge ratio), thyroglobulin is a big compound at approximately 6600g/mol, and therefore it is commonly identified by smaller/fragment ions as shown by the art below that notably are less than 6600 g/mol…the 1059 or 912. However, as only generally “mass spectrometry” is claimed, it is unclear how applicant gets to these ions- as they are not the mass of thyroglobulin.
	All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300


/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797